Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022, that includes a response to the Final Office Action mailed March 2, 2022, has been entered. Claims 1 and 23 have been amended; claims 2, 3, 13, 14, and 20 have been canceled; and claim 24 has been newly added. Claims 5, 8-12, 16-19, 21, and 22 have been withdrawn. Claims 1, 4, 6, 7, 15, 23, and 24 are under examination. 
Withdrawal of Prior Claim Objections
Claims 1 and 23 have been satisfactorily amended. Therefore, the objections to claims 1 and 23 presented in the Final Office Action mailed March 2, 2022 are hereby withdrawn.
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
Claim 23 has been satisfactorily amended. Therefore, the 35 USC 112(b) rejection of claim 23 presented in the Final Office Action mailed March 2, 2022 is hereby withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 7, 15, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Trissel et al. (Inter J Pharm Compounding. 2006; 10(5): 396-399), in view of Anonymous (Inter J Pharm Compounding. 2007; 11(4): 336) and Dash (Pharmatutor [online]; 2011).
Applicant Claims
Applicant’s elected subject matter is directed to a liquid suspension comprising temozolomide, silicon dioxide, xanthan gum, and water; wherein the temozolomide has a concentration of e.g. 20-50 mg/ml and a particle size of less than 500 µm, and the silicon dioxide is present in the amount of 0.05-10 wt%. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Trissel et al. disclose a stable liquid suspension comprising temozolomide, ORA-PLUS suspension vehicle, ORA-SWEET or ORA-SWEET SF, and water; wherein the suspension is made by first emptying the contents of e.g. 10 TEMODAR capsules and then mixing this material with additional excipients, including e.g. ORA-PLUS and water. 
Anonymous discloses that the contents of TEMODAR capsules contain silicon dioxide; and further discloses that ORA-PLUS suspension vehicle contains xanthan gum and water. 
Dash discloses that a pharmaceutical suspension is defined essentially as a coarse dispersion in which insoluble solid particles 10-1000 µm in size are suspended in a liquid medium, and further discloses that the particle size can be optimized within the submicron size range to improve the stability of the suspension. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Trissel et al. do not explicitly disclose that the stable liquid suspension contains silicon dioxide and xanthan gum; and that the temozolomide is present at a concentration of 20-50 mg/ml and has a particle size of less than 500 µm. These deficiencies are cured by the teachings of Trissel et al., Anonymous, and Dash. 
Finding of Prima Facie Obviousness Rationale and Motivation 
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Trissel et al., Anonymous, and Dash, outlined supra, to devise Applicant’s presently claimed composition. 
Trissel et al. disclose a stable liquid suspension comprising temozolomide, ORA-PLUS suspension vehicle, ORA-SWEET or ORA-SWEET SF, and water; wherein the suspension is made by first emptying the contents of e.g. ten TEMODAR capsules and then mixing this material with additional excipients, including e.g. ORA-PLUS and water. Since Anonymous discloses that the contents of TEMODAR capsules contain silicon dioxide; and further discloses that ORA-PLUS suspension vehicle contains xanthan gum and water; and since Dash discloses that a pharmaceutical suspension is defined essentially as a coarse dispersion in which insoluble solid particles 10-1000 µm in size are suspended in a liquid medium, and further discloses that the particle size can be optimized within the submicron size range to improve the stability of the suspension; one of ordinary skill in the art would thus understand that Trissel et al. in fact disclose a stable liquid suspension comprising temozolomide, silicon dioxide, xanthan gum, and water; wherein the temozolomide particles have a size of 10-1000 µm, and wherein the suspension is made by first emptying the contents of e.g. ten TEMODAR capsules and then mixing this material with additional excipients. 
Further, since Trissel et al. disclose that TEMODAR capsules come in various sizes, including a 250 mg size, and that temozolamide is supplied in several dosage strengths for added flexibility and ease of administration to e.g. children and those with difficulty swallowing, one of ordinary skill in the art would thus be motivated to manufacture a temozolomide liquid suspension from e.g. ten 250 mg capsules of TEMODAR***; such that the temozolomide concentration is 2,500 mg/100 ml, or 25 mg/ml; with the reasonable expectation that the resulting liquid suspension, having a higher concentration of the temozolomide, can be dosed in smaller aliquots for easier administration to e.g. children and those with difficulty swallowing.
***Merck (chrome-extension://efaidnbmnnnibpcajpcglclefindmkaj/https://www.merck.com/product/usa/pi_circulars/t/temodar_capsules/temodar_pi.pdf) discloses that a 250 mg TEMODAR capsule contains 250 mg temozolamide, 154.3 mg lactose anhydrous, 0.7 mg colloidal silicon dioxide, 22.5 mg sodium starch glycolate, 9 mg tartaric acid, and 13.5 mg stearic acid. Therefore, 10 250 mg TEMODAR capsules will thus provide 2500 mg temozolamide, 1543 mg lactose anhydrous, 7 mg colloidal silicon dioxide, 225 mg sodium starch glycolate, 90 mg tartaric acid, and 135 mg stearic acid. Further including 500 mg povidone K-30, 25 mg citric acid, 1.5 mL water, 50 mL ORA-PLUS, and qs to 100 mL with ORA-SWEET, and doing some rough calculations, one of ordinary skill in the art would thus recognize that the amount of silicon dioxide falls within the claimed range of 0.05-10 wt%.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that the 37 CFR 1.132 Declaration of Dr. Maxime Annereau demonstrates in “data presented in Appendix A…evidence for the superior performance of the claimed composition”, that “while the instant application presents data showing the stability of the instantly claimed composition, when a TMZ formulation of the same TMZ concentration is prepared according to the teachings of Trissel, the obtained composition suffers from chemical and crystal instability, or at least features an inferior stability compared to the claimed composition” and thus “arriving at a composition as claimed is non-trivial and cannot be regarded as obvious”. 
The Examiner, however, would like to point out the following:
1. First, it is noted that the prior art rejection is based in part on employing 10 250 mg TEMODAR capsules in arriving at the final 100 mL suspension. It is again noted that each TEMODAR capsule contains silicon dioxide. It is not clear if the comparative composition shown in section 1 of the Declaration in fact contains silicon dioxide or not, but the composition one of ordinary skill in the art would arrive at in following the teachings of the cited prior art according to the 35 USC 103 rejection of record would most certainly contain silicon dioxide as part of the final suspension. 
2. Applicant’s claim 1 is directed to an aqueous suspension comprising merely temozolomide in the amount of more than 10 mg/ml; an “agent controlling the solid state of temozolomide”, e.g. silicon dioxide; and water. That’s it. Although the claim mentions “at least one acid in a quantity so that the pH of the composition is below 5”, this is an optional limitation, and the claimed suspension need not contain an acid and need not have a pH below 5 at all. In the Declaration, Applicant appears to be comparing compositions #8 and #9 from the specification with the comparative composition, based on Trissel, in section 1 of the Declaration. 
3. If the comparative composition shown in section 1 of the Declaration does not contain any silicon dioxide, the comparative composition is not properly representative of the Trissel composition which, as just explained, does contain silicon dioxide. However, assuming arguendo that the comparative composition shown in section 1 of the Declaration does in fact contain silicon dioxide, Applicant’s comparison of compositions #8 and #9 from the specification with the comparative composition in section 1 of the Declaration amounts to nothing more than comparing one composition that falls within the scope of claim 1 with another composition that falls within the scope of claim 1. Again, claim 1 is directed to an aqueous suspension that requires only temozolomide in the amount of more than 10 mg/ml, an “agent controlling the solid state of temozolomide”, e.g. silicon dioxide; and water. Applicant cannot properly establish superior and unexpected results with respect to their claimed composition by comparing one composition that falls within the scope of their claims to another composition that also falls within the scope of their claims. In other words, in the present situation, the Declaration carries no weight in overcoming the prior art rejection of the claims presented. Applicant is advised to further amend and refine their claims. 
ii) Applicant contends that “Trissel teaches an aqueous suspension comprising temozolomide at a concentration of 10 mg/ml which requires refrigeration”, that “although the maximal recommended dosing volume is 5 ml for children aged below 4 years and 10 ml for children aged between 4 and 12 years, the required dose can be up to about 150 mg” and thus “the oral suspension taught by Trissel would therefore require up to 10-15 ml suspension to be administered”, that “Trissel does not teach or suggest that increasing the concentration of temozolomide in suspension is possible” and “specifically notes that inclusion of povidone K-30 was crucial for the prevention of recrystallization”, that “the solubility of temozolomide originating from TEMODAR capsules is limited because of the capsule’s excipients, which also cause lack of homogeneity and dose and/or distribution problems”, that “Dash refers to physical stability rather than chemical stability”, that “Trissel clearly noted no caking of the solids” and “the suspensions were easily re-suspended” whereas “the claimed invention provides surprisingly superior chemical stability”. 
The Examiner, however, would like to point out the following:
1. Applicant’s position is incoherent. Applicant appears to argue on the one hand that Trissel is adequately stable (as Trissel themselves confirm) with e.g. no caking and prevention of recrystallization (i.e. with povidone K-30), but on the other hand Applicant tries to make a case that Trissel is somehow unstable and lacks homogeneity and has distribution problems. However, not understanding Applicant’s actual position, no response can be provided other than Applicant has not proven that one of ordinary skill in the art would expect that placing the contents of 10 250 mg capsules into a volume of 100 ml would be any problem in view of the cited prior art. 
2. Its unclear how Applicant does from a volume of 5 ml for children under 4 years old, or a volume of 10 ml for a child 4-12 years old, to requiring a volume of 15 ml. If the required dose of temozolomide can be 150 mg, a volume of 5 ml would be a temozolomide dose of 150 mg/5 ml, or 30 mg/ml, which falls squarely within the claimed range of 20-50 mg/ml. 
3. As noted in the prior art rejection, TEMODAR capsules contain the silicon dioxide that Applicant requires and is employing as the “agent controlling the solid state of temozolomide”. Hence, Applicant’s argument that the solubility of temozolomide originating from TEMODAR capsules is limited because of the excipients is peculiar, and Applicant has not clearly articulated what they are talking about and have not provided proof to support such an assertion. 
4. Dash need not disclose “chemical stability”, and the reason why one of ordinary skill in the art may be motivated to optimize particle size within the 10-1000 micron range need not be the same reason Applicant had for doing so. 
5. Applicant has not provided any evidence whatsoever of superior chemical stability, or even specified what chemical stability they are referring to. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617